Texas Department of Criminal Justice

                                                                                          Brad Livingston
                                                                                           Executive Director




 November 24, 2015

 The Honorable Rhonda Savage
 Madison County District Clerk
 101 W. Main Street, Rm. #226
 Madisonville, Texas 77864


 RE: RAPHEL DEON HOLIDAY, TDCJ #999419

Dear District Clerk:


Enclosed is the Return of the Director of the Texas Department of Criminal Justice Correctional
Institutions Division, of the Death Warrant pertaining to RAPHEL DEON HOLIDAY, issued
in the District Court Madison County, Texas 278th Judicial District, on August 14, 2015, which
was carried out on November 18, 2015. Also enclosed is the Certificate with the director's
statement of compliance with the command of the warrant. The certificate also indicates the
dispositionof the remains as required by Article 43.23 of the Texas Code of Criminal Procedure.

Sincerely,


  (jsJa)rr\\A)d&^
Carta M. Willis
Deputy General Counsel
OFFICE OF THE GENERAL COUNSEL



cc: •n.
    The w     w ^Gregg Abbott,
        Honorable      A,u«rGovernor                                                     CfiflRTRECEIVEDIH
                                                                                                ncrDiamuM !
     The Honorable Ken Paxton, Attorney General                                            °URT °F C»ALAPPEALS
     Louise Pearson, Clerk, Court ofCriminal Appeals                                               NQy 3q nnic
     Classification & Records, TDCJ

                                                                                              AbelAcosia, Clerk
CW/cf
Attach



                   Our mission is toprovide public safety, promote positive change inoffender
                     behavior, reintegrate offenders into society, and assist victims of crime.
                                     Office of the General Counsel
                    Sharon FeJfe Howell, General Counsel - sharon.howeIl@tdcj.texas.gov
P.O. Box 13084 Capitol Station                                                                p O. Box 4004
Austin, Texas 78711 -3084                                        -             Huntsville, Texas 77342-4004
RETURN OF THE DIRECTOR OF THE INSTITUTIONAL DIVISION



        TEXAS DEPARTMENT OF CRIMINAL JUSTICE




 Came to hand, the 21st day of June, 2002 and executed the 18th day
 of November, 2015 by the death of RAPHAEL DEON HOLIDAY.




 DISPOSITION OF BODY:



 DATE: "TVQJiWraKX l8 XDlS


TIME:     8 •^>OC\(y^




                        William Stephens, Director
                        Texas Department of Criminal Justice
                        Correctional Institutions Division
                                                       CERTIFICATE



    I hereby certify that the Death Warrant in the case of The State of Texas vs. RAPHAEL DEON
    HOLIDA Fissued inthe District CourtMadison County, Texas 278th Judicial District, onAugust 14,
    2015 and was executed according to the laws of the State of Texas on November 18, 2015. The
    death of RAPHAEL DEON HOLIDAY was caused by intravenous injection oflethal substances at
    the Hunts ville Unit ofthe Texas Department ofCriminal Justice-Correctional Institutions Division
    at S.  'O '•iA \&J-
.N^oFt^                      11-06-2017         ! NOTARY PUBLIC, Walker County, Texas
              Notary Without Bond


    My Commission expires: \\- Oi^- Xotl
>• -    .        .                   •   CAUSE NO. 10423, 10425, 10427

  THE STATE OF TEXAS                                 §                       IN THE DISTRICT COURT

  VS-                                                §                       MADISON COUNY, TEXAS

  RAPHAEL DEON HOLIDAY                               §                       278™ JUDICIAL DISTRICT

                                               DEATH WARRANT


  To the Director ofthe Institutional Division - Texas Department ofCriminal Justice, orin case ofhis death,
  disability or absence, the Warden of the Huntsville Unit of the Institutional Unit - Texas Department of
 Criminal Justice or in the event of the death or disability or absence of both the Director of the Institutional
 Division - Texas Department of Criminal Justice and the Warden of the Institutional Division - Texas
 Department of Criminal Justice, to such person appointed by the Board of Directors of the Institutional
 Division - Texas Department of Criminal Justice, Greetings:

            Whereas, on the iJ3_th day of Qf^ 0 A.D. 20.g£, in the 278th Judicial Court of
 Madison County, Texas RAPHAEL DEON HOLD)AY was duly and legally convicted of the crime of
 CAPITAL MURDER, as fully appears in the judgment of said court entered upon the minutes of said
 court, as follows, to-wit: Judgment attached and,

            Whereas on the [IJjh day of (IllmjM:                   A.D. 20_/£ the said court pronounced
 sentence upon the said RAPHAEL DEON HOLD)AY, in accordance with said judgment and sentence,
 fixing the time for the execution ofthe said RAPHAEL DEON HOLIDAY for anytime after the hour of
 6:00pm on the / $ th day of V l^tMrtt Ad/L, A.D. 20_^ as fully appears in the sentence of the
 Court and entered upon the minutes of said Court as follows, to wit: Sentence attached.

            These are therefore to command you to execute the aforesaid judgment and sentence any time
 after the hour of 6:00 p.m. on the / ff th day o?-/\CvesnhtAj. A.D. 20^ by intravenous
 injection of substance or substances in a lethal quantity sufficient to cause death until the said RAPHAEL

 DEON HOLDDAY is dead.

            Herein fail not, and due return make hereof in accordance with the law.

            Witness my signature and seal of office on this the /£/ th day ofUJJLBiUVy{~~ ,A.D., 20 13 •
 Issued under my hand and seal of Office in the City of Madisonville, Madison County, Texas, this
/_Vjh day tfQuUjyUfrt ,A.D. 20^

                                                                            RHONDA SAVAGE, CLERK OF
                                                                            THE DISTRICT COURTS OF
                                                                            MADISON COUNTY, TEXAS
                                     CAUSE NO. 10423, 10425, 10427

THE STATE OF TEXAS                                §                        IN THE DISTRICT COURT

vs-                                               §                       MADISON COUNY, TEXAS

RAPHAEL DEON HOLIDAY                              §                       278™JUDICIAL DISTRICT


                                                  ORDER


        On this /vday of (AAA fifAriAT                   A.D. 2015, came on to be heard the Motion to Set
the Execution Date for RAPHAEL DEON HOLIDAY, by The State ofTexas by and through the Criminal
District Attorney, Brian Risinger, and the court having considered the same find the Motion to Set Date of

Execution for RAPHAEL DEON HOLD)AY be granted.

        IT IS ORDERED that the prisoner RAPHAEL DEON HOLEDAY, who has been adjudicated
guilty of Capital Murder as charged in the indictment and whose punishment has been assessed by the
verdict of thejury and the judgment of the court at death, shall be kept by the Director of the Institutional
Division of the Texas Department of Criminal Justice at Huntsville, Texas until the // day of
A/fiLUtfULLAy              A.D. 20 1-5 , upon which day, at the Institutional Division of the Texas
Department of Criminal Justice at Huntsville, Texas at any time after 6:00p.m. in a room arranged for the
purpose of execution, the Director, acting as provided by law, is commanded to carry out this sentence of
death by intravenous injection of a substance or substances in a lethal quantity sufficient to cause the death
ofRAPHAEL DEON HOLIDAY and until RAPHAEL DEON HOLD)AY is dead, such procedure to be
determined and supervised by the Director of the Institutional Division of the Texas Department of
Criminal Justice.
The Clerk of this Court shall, within ten days after the Court enters this Order Setting Execution, issue and

deliver to the Sheriff of Madison County, Texas, a certified copy of this Order along with a Death Warrant

in accordance with Tex. Code Crim. Proc. Art. 43.15. The Death Warrant shall recite (1) the fact of

conviction, (2) set for the specific offense, (3) the judgment of the Court, and (4) the time fixed for

execution. The Death Warrant shall be directed to the Director of the Institutional Division of the Texas

Department of Criminal Justice at Huntsville, Texas, and command the Director to proceed to put into

execution the judgment of death against RAPHAEL DEON HOLIDAY.

        The Sheriffof Madison County, Texas, is hereby ORDERED upon receipt of the Death Warrant, to

deliver the Death Warrant and a certified copy of this Order to the Director of the Institutional Division of

the Texas Department of Criminal Justice, Huntsville, Texas.



                                                         Judge
                                                            ?e Presiding                      I

                                                         278thJudicial District Court
                                                         Madison County




                                                                    w//,/ffffllT^.»ua»

                                                                 12th/ 278thJudicial Obttct Court
                                                                  MADISON COUNTY, TEXAS